DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on 1/11/2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 13 recites the limitation "the rock formation" in line 10.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 13-24 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Buell (US Patent No. 5,060,725) discloses a method of performing a downhole procedure in a well having a casing 13 having perforations 18 (see Fig. 1), the method comprising:
passing a tool 17 down the casing 13 to the region with perforations 18, the tool 17 having a plurality of nozzles 23 and being connected to a supply 2 of fluid (see Fig. 1);
delivering fluid through the nozzles 23 whilst rotating (Fig. 1, via swivel 9) the tool 17 and translating (Fig. 1, via traveling block 6) the tool 17 in an axial direction with respect to the casing 13, such that fluid is forced through the perforations 18 and pulses of pressure are created in an annulus 
characterized in that the volume flow rate of fluid through each nozzle is 134.4 GPM (see col. 10, Table 2).
Surjaatmadja (US Patent Application Publication No. 2013/0098043) discloses that cement may be used as a jetting fluid (par. 0049) to be forced through nozzles 200.
The references, in combination, fail to disclose pumping cement through a tool so that the pressure drop across each nozzle is from 2000psi to 4000psi while the volume flow rate through each nozzle is between 40gal/min to 150gal/min.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mitchell et al. (US Patent Application Publication No. 2018/0179864), Lende et al. (US Patent Application Publication No. 2020/0370393) and Havens (US Patent No. 3,391,737) all disclose similar cementing systems.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD HARCOURT whose telephone number is (571)272-7303.  The examiner can normally be reached on Monday through Friday, 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571)272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/BRAD HARCOURT/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        



2/04/21